NO. 07-09-0347-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                  JANUARY 8, 2010

                        ______________________________


                        CHARLIE E. BECKHAM, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2003-402,627; HONORABLE CECIL PURYEAR, JUDGE

                        _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to a guilty plea in 2004, Appellant, Charlie E. Beckham, was placed on

deferred adjudication for aggravated assault. He was placed on community supervision

for two years. In 2006, pursuant to a guilty plea, Appellant was adjudicated guilty for

violations of the terms and conditions of community supervision and sentenced to five
years confinement, suspended in favor of five years community supervision. In January

2009, the State moved to revoke community supervision for multiple violations of the terms

and conditions thereof.   Appellant entered a plea of not true to one of the State’s

allegations and true to the remaining allegations. The trial court revoked community

supervision and sentenced Appellant to five years confinement.


      Pending before this Court is Appellant’s Motion to Dismiss Appeal in which he

represents he wishes to withdraw his notice of appeal and dismiss the appeal. As required

by Rule 42.2(a) of the Texas Rules of Appellate Procedure, the motion is signed by

Appellant and his attorney. No decision of this Court having been delivered, the motion

is granted and the appeal is dismissed. No motion for rehearing will be entertained and

our mandate will issue forthwith.


      Accordingly, the appeal is dismissed.




                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            2